Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on September 6, 2022.
Track One status of the application is noted.  
Claims 1, 2, 7, 8, and 10 are currently amended.  
Claims 4 and 14 have been canceled.  
Claims 1-3 and 5-13 are currently pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Chin et al. (US 10,043,152, hereinafter “Chin”) in view of Engels et al. (US 2015/0134552, hereinafter “Engels”).

Claim 1.  Chin teaches: A collection support system to support collection of an article, wherein:
a plurality of collection terminal devices at a plurality of locations (see, e.g., column 7 line 65 to column 8 line 5 teaching secure drop bins for the lost articles);
a collection support device configured for a coded communication with each of the plurality of collection terminal devices (see, e.g., column 2 lines 48-64 teaching a plurality of computers or one single computer that analyzes data); wherein:
each of the plurality of collection terminal devices includes a reading unit that reads, from a tag attached to or embedded in the article, identification information for identifying the tag (see, e.g., column 15 lines 28-66 teaching that a plurality of cameras, each on different clients 106, can read the tag to identify the tag, noting that as taught at least in the abstract the code may be embedded on an item or label), and
based on the identification information read from the tag attached to or embedded in the article, the collection support system identifies a seller, a manufacturer, a rental operator, or a carrier of the article or the tag corresponding to the identification information and makes a notification of detection of the article to the identified entity, the notification of detection including location information including a detection place or a storage place of the article (see, e.g., column 6 lines 37-60 teaching determining the owner of the lost item from the identification information read from the tag attached to the item and returning it to the owner, i.e., carrier).
Chin fails to teach the detection and notification of place or storage, i.e., location information of the article.  Such a feature is taught, however, in analogous prior art.  Engels, for example, teaches such a feature (see, e.g., at least ¶s 80-82 teaching obtaining the current location of an article and notifying the owner of the location.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing the location of the item (as disclosed by Engels) to the known method and system of returning lost items to an owner (as disclosed by Chin).  One of ordinary skill in the art would have been motivated to apply the known technique of providing the location of the item because it would tell the owner where the item is located so that the owner could retrieve it.   
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing the location of the item (as disclosed by Engels) to the known method and system of returning lost items to an owner (as disclosed by Chin), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing the location of the item to the known method and system of returning lost items to an owner, because predictably the location information works alongside the tracking and return functions to provide an owner with information regarding his or her article).  See also MPEP § 2143(I)(D).

Claim 2.  The combination of Chin and Engels teaches the limitations of Claim 1.  Chin further teaches: The collection support system according to claim 1, wherein:
each of the plurality of collection terminal devices includes a communication unit that transmits a detection message of the article including the identification information read by the reading unit to the collection support device (see Figure 1 feature 103 teaching a computer that communicates with clients 106 over network 109 and is used to identify the unique code 173 that is read by client 106) and the location information indicating the detection place or storage place of the article (see Engels ¶s 80-82 and the rejection of Claim 1 above), and
the collection support device includes:
a reception unit that receives the detection message from the collection terminal device (see, e.g., column 13 lines 28-37 teaching receiving detection of a lost item found by a finder), and
a transmission unit that transmits the notification of detection of the article to the seller, the manufacturer, the rental operator, or the carrier associated with the identification information of the tag included in the detection message (see, e.g., column 6 lines 55-60 teaching notification via, e.g., electronic message such as email message, instant message, text message, etc.; see also column 13 lines 47-52 disclosing substantially the same).

Claim 3.  The combination of Chin and Engels teaches the limitations of Claim 2.  Chin further teaches: The collection support system according to claim 2, wherein the collection support device stores the association between the identification information of the tag and a business operator to be notified when the article with the tag is detected (see Figure 1 feature 112 teaching data store within computer 103 that stores both user profile data and inventory registry data; see also column 3 lines 34-41).

Claim 6.  The combination of Chin and Engels teaches the limitations of Claim 1.  Chin further teaches: The collection support system according to Claim 1, wherein:
the tag has an antenna and a storage medium built-in (see column 3 lines 42-50 teaching that the tag may be an RFID, which has an antenna and storage medium built in), and
the reading unit wirelessly reads the identification information of the tag stored in the storage medium via the antenna (see column 3 lines 42-50 teaching that the tag may be an RFID, which has an antenna that communicates with a reader).

Claim 7.  Chin teaches: A collection terminal device comprising:
a reading unit that reads, from a tag attached to or embedded in an article, identification information for identifying the tag (see, e.g., column 15 lines 28-66 teaching that a plurality of cameras, each on different clients 106, can read the tag to identify the tag, noting that as taught in at least the Abstract the tag is attached to or embedded in the article),
wherein on a basis of the identification information read by the reading unit from the tag attached to an article, the collection terminal device makes a notification of detection of the article to a seller, a manufacturer, a rental operator, or a carrier of the article or the tag corresponding to the identification information  (see, e.g., column 6 lines 37-60 teaching determining the owner of the lost item from the tag attached to the item and returning it to the owner, i.e., carrier), the notification of detection including location information indicating a detection place or storage place of the article (addressed below).
Chin fails to teach the detection and notification of place or storage, i.e., location information of the article.  Such a feature is taught, however, in analogous prior art.  Engels, for example, teaches such a feature (see, e.g., at least ¶s 80-82 teaching obtaining the current location of an article and notifying the owner of the location.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing the location of the item (as disclosed by Engels) to the known method and system of returning lost items to an owner (as disclosed by Chin).  One of ordinary skill in the art would have been motivated to apply the known technique of providing the location of the item because it would tell the owner where the item is located so that the owner could retrieve it.   
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing the location of the item (as disclosed by Engels) to the known method and system of returning lost items to an owner (as disclosed by Chin), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing the location of the item to the known method and system of returning lost items to an owner, because predictably the location information works alongside the tracking and return functions to provide an owner with information regarding his or her article).  See also MPEP § 2143(I)(D).

Claim 8.  Chin teaches: A collection support device comprising:
a reception unit that receives a detection message including identification information of a tag attached to or embedded in an article (see, e.g., column 15 lines 28-66 teaching that a plurality of cameras, each on different clients 106, can read the tag to identify the tag, noting that as taught in at least the Abstract the tag is attached to or embedded in the article); and
a transmission unit that transmits, on a basis of the identification information of the tag included in the detection message, a detection notification of the article to a seller, a manufacturer, a rental operator, or a carrier of the article or the tag corresponding to the identification information (see, e.g., column 6 lines 37-60 teaching determining the owner of the lost item from the tag attached to the item and returning it to the owner, i.e., carrier; see further, e.g., column 6 lines 55-60 teaching notification via, e.g., electronic message such as email message, instant message, text message, etc.; see also column 13 lines 47-52 disclosing substantially the same), the detection notification including a detection place or a storage place of the article (addressed below).
Chin fails to teach the detection and notification of place or storage, i.e., location information of the article.  Such a feature is taught, however, in analogous prior art.  Engels, for example, teaches such a feature (see, e.g., at least ¶s 80-82 teaching obtaining the current location of an article and notifying the owner of the location.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing the location of the item (as disclosed by Engels) to the known method and system of returning lost items to an owner (as disclosed by Chin).  One of ordinary skill in the art would have been motivated to apply the known technique of providing the location of the item because it would tell the owner where the item is located so that the owner could retrieve it.   
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing the location of the item (as disclosed by Engels) to the known method and system of returning lost items to an owner (as disclosed by Chin), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing the location of the item to the known method and system of returning lost items to an owner, because predictably the location information works alongside the tracking and return functions to provide an owner with information regarding his or her article).  See also MPEP § 2143(I)(D).

Claim 9.  The combination of Chin and Engels teaches the limitations of Claim 8.  Chin further teaches: The collection support device according to claim 8, further comprising:
a storage unit that stores tag information (see Figure 1 feature 112 teaching data store within computer 103 that stores both user profile data and inventory registry data; see also column 3 lines 34-41),
wherein the storage unit stores association among business operator identification information for identifying a business operator to which the detection notification is to be transmitted, specification information of the tag in the business operator, and the identification information of the tag see Figure 1 feature 112 teaching data store within computer 103 that stores both user profile data and inventory registry data; see also column 3 lines 34-41).

Claim 10.  Chin teaches: A collection support method for supporting collection of an article, the method comprising:
reading, by at least one of a plurality of collection terminal devices installed at a plurality of locations, identification information for identifying a tag attached to or embedded in the article when the tag is in a reading range (see, e.g., column 15 lines 28-66 teaching that a plurality of cameras, each on different clients 106, can read the tag to identify the tag, noting that as taught in at least the Abstract the tag is attached to or embedded in the article); and
making, by the collection support device that receives a detection message from the collection terminal device, a notification of detection of the article to a seller, a manufacturer, a rental operator, or a carrier of the article or the tag corresponding to the identification information on a basis of the identification information (see, e.g., column 6 lines 37-60 teaching determining the owner of the lost item from the tag attached to the item and returning it to the owner, i.e., carrier; see further, e.g., column 6 lines 55-60 teaching notification via, e.g., electronic message such as email message, instant message, text message, etc.; see also column 13 lines 47-52 disclosing substantially the same), the notification of detection including location information indicating a detection place or storage place of the article (addressed below).
Chin fails to teach the detection and notification of place or storage, i.e., location information of the article.  Such a feature is taught, however, in analogous prior art.  Engels, for example, teaches such a feature (see, e.g., at least ¶s 80-82 teaching obtaining the current location of an article and notifying the owner of the location.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing the location of the item (as disclosed by Engels) to the known method and system of returning lost items to an owner (as disclosed by Chin).  One of ordinary skill in the art would have been motivated to apply the known technique of providing the location of the item because it would tell the owner where the item is located so that the owner could retrieve it.   
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing the location of the item (as disclosed by Engels) to the known method and system of returning lost items to an owner (as disclosed by Chin), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing the location of the item to the known method and system of returning lost items to an owner, because predictably the location information works alongside the tracking and return functions to provide an owner with information regarding his or her article).  See also MPEP § 2143(I)(D).

Claim 11.  The collection support method according to claim 10, wherein:
a management server of the seller or the rental operator accepts a purchase or rental request for the tag (see, e.g., column 5 line 51 to column 6 line 16 teaching that the server of the seller accepts a purchase of the item with the tag to be placed on it, noting further that items can be leased rather than purchased),
association between user identification information of a client or an owner of an article with the tag and information for specifying the tag is stored (see, e.g., column 6 lines 17-36 teaching an association between the user identification of a client/owner and the tag; see also Figure 1 feature 112 teaching data store within computer 103 that stores both user profile data and inventory registry data; see also column 3 lines 34-41), and
when detection of the article including the information for specifying the tag is notified, the detection is notified to a user from the seller, the manufacturer, the rental operator, or the carrier on a basis of the user identification information corresponding to the specification information of the tag (see, e.g., column 6 lines 55-60 teaching notification via, e.g., electronic message such as email message, instant message, text message, etc.; see also column 13 lines 47-52 disclosing substantially the same).

Claim 12.  The combination of Chin and Engels teaches the limitations of Claim 10.  Chin further teaches: The collection support method according to claim 10, wherein the management server accepts an output request for an image, a color, a character, or a pattern to the tag when accepting the purchase or rental request for the tag (see column 5 lines 51-67 teaching that a user can request from the management server a particular symbol, color, or pattern for the unique identification code tag when accepting purchase of the tag).

Claim 13.  The combination of Chin and Engels teaches the limitations of Claim 11.  Chin further teaches: The collection support method according to claim 11, wherein the management server accepts an output request for an image, a color, a character, or a pattern to the tag when accepting the purchase or rental request for the tag (see column 5 lines 51-67 teaching that a user can request from the management server a particular symbol, color, or pattern for the unique identification code tag when accepting purchase of the tag).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Chin in view of Engels and further in view of Weinschenk (US 2004/0103031).

Claim 5.  The combination of Chin and Engels teaches the limitations of Claim 1.  That combination fails to further teach: The collection support system according to claim 1, wherein the collection terminal device is mounted with an uninterruptible power system or is connected to the uninterruptible power system.  Nevertheless, it is taught in analogous prior art to mount an uninterruptible power supply to a collection terminal device.  Weinschenk, for example, teaches such a feature (see ¶ 17 teaching that the system incorporates a UPS for a kiosk to find a product location as taught in, e.g., Figure 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing an uninterruptible power supply (as disclosed by Weinschenk) to the known method and system of tagging items so that they can be retrieved if lost (as disclosed by Chin and Engels).  One of ordinary skill in the art would have been motivated to apply the known technique of providing an uninterruptible power supply because it would enable the device to always have power and thus be usable even in case of a power disruption.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing an uninterruptible power supply (as disclosed by Weinschenk) to the known method and system of tagging items so that they can be retrieved if lost (as disclosed by Chin and Engels), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing an uninterruptible power supply to the known method and system of tagging items so that they can be retrieved if lost, because predictably an uninterruptible power supply merely provides uninterruptible power to the device of Chin, but the operation of Chin is not affected in any way).  See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
 Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the prior art of record fails to teach the amendments.  These arguments are moot in light of the new grounds of rejection.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627